Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Tyrobioa Leroy Browner, Appellant                     Appeal from the 6th District Court of Lamar
                                                       County, Texas (Tr. Ct. No. 27353). Opinion
 No. 06-18-00109-CR         v.                         delivered by Justice Burgess, Chief Justice
                                                       Morriss and Justice Scott E.Stevens
 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Tyrobioa Leroy Browner, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 10, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk